DETAILED ACTION

This action is in response to the amendment 08/31/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1 – 3, 5, 10 – 12, is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 4, 6 – 9 and 13 – 20 are rejected because its inherent dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0314891;(hereinafter Onozaki) in view of US Pub. No. 2005/0124197; (hereinafter Okimoto) and further in view of US Pub. No. 2010/0253464; (hereinafter Miyoshi).

Regarding claim 1, Onozaki [e.g. Figs. 1- 3B] discloses a multilayer coil component comprising: a multilayer body formed by stacking a plurality of insulating layers [e.g. Fig. 2; 16b-16n] in a length direction [e.g. left-right direction], the multilayer body including a coil [e.g. coil L] built in the multilayer body; and a first outer electrode and a second outer electrode [e.g. Fig. 1; 14a-14b] that are electrically connected to the coil, wherein the coil is formed by electrically connecting a plurality of coil conductors [e.g. 18a-18h], the coil conductors being stacked in the length direction together with the insulating layers [e.g. from left to right as shown in Fig. 2; paragraph 022 recites “The multilayer body 12 has a substantially rectangular parallelepiped shape and has a configuration, in which insulator layers 16a to 16o are stacked in that order from left to right, as shown in FIG. 2”], wherein the multilayer body has a first end surface and a second end surface [e.g. 16a, 16o] that face each other in the length direction, a first major surface and a second major surface [e.g. surfaces in the extreme down and up directions, respectively in Fig. 1] that face each other in a height direction orthogonal to the length direction, and a first lateral surface and a second lateral surface [e.g. surfaces in the extreme backward and forward directions in Fig. 1] that face each other in a width direction orthogonal to the length direction and to the height direction, wherein the first major surface is a mounting surface [e.g. surface in the extreme down direction], wherein a stacking direction of the multilayer body, and a direction of a coil axis of the coil are parallel to the first major surface [e.g. as shown in Fig. 2 with respect to Fig. 1, where the stacking direction is from left to right while the major surface in in the down direction], wherein the first outer electrode extends to cover at least a portion of the first end surface and to cover a portion of the first major surface [e.g. paragraph 024 recites “The outer electrode 14a covers the entire left surface of the multilayer body 12 and, in addition, covers part of each of the upper surface, the lower surface, the front surface, and the rear surface of the multilayer body 12. The outer electrode 14b covers the entire right surface of the multilayer body 12 and, in addition, covers part of each of the upper surface, the lower surface, the front surface, and the rear surface of the multilayer body 12”], wherein the second outer electrode extends to cover at least a portion of the second end surface and to cover a portion of the first major surface [e.g. paragraph 024 above], wherein each coil conductor has a line portion [e.g. 18a-18h], and a land portion disposed in an end portion of the line portion [e.g. extreme ends of e.g. 18a-18h], wherein the land portions of the coil conductors that are adjacent to each other in the stacking direction are connected with each other by a via conductor [e.g. via hole conductors v1-v8], wherein as viewed in plan in the stacking direction], the land portion is not located inside an inner periphery of the line portion, and partially overlaps the line portion [e.g. as shown in Fig. 2. 
Onozaki fails to disclose wherein as viewed in plan in the stacking direction, the land portion has a diameter of from about 1.05 times to about 1.3 times a line width of the line portion, and the diameter of the land portion is greater than a diameter of the via conductor.
Okimoto [e.g. Fig. 11F] teaches wherein as viewed in plan in the stacking direction, the land portion has a diameter of from about 1.05 times to about 1.3 times a line width of the line portion [e.g. paragraph 077 recites “the lands 1007 were formed to have a diameter smaller than the diameter of the conductive portions 1004a, and the wirings for signals 1006 that would be connected with the conductive portions 1004a were formed to have a width smaller than the diameter of the conductive portions 1004a. Herein, in this working example, the conductive portions 1004a and the lands 1007 were formed to have diameters of 200 µm and 130 µm, respectively, and the wirings for signals 1006 were formed to have a width of 100 µm”].

    PNG
    media_image1.png
    82
    262
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Onozaki by wherein as viewed in plan in the stacking direction, the land portion has a diameter of from about 1.05 times to about 1.3 times a line width of the line portion as taught by Okimoto in order of being able to provide to form lands with a narrow pitch and to make the electrical connection between circuit patterns in a plurality of layers with high reliability.
Miyoshi [e.g. Fig. 2] teaches the diameter of the land portion [e.g. 22a] is greater than a diameter of the via conductor [e.g. b1; paragraph 036 recites “as illustrated in FIGS. 2 and 3. The diameter of the via-hole conductor b1 is smaller than the diameter of the land 22”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Onozaki by the diameter of the land portion is greater than a diameter of the via conductor as taught by Miyoshi in order of being able to reduce occurrence of poor connection between the via-hole conductor and each of the coil conductors, paragraph 053.


Regarding claim 7, Onozaki [e.g. Figs. 1- 3B] discloses wherein the first outer electrode [e.g. 14a] extends to cover a portion of the first end surface [e.g. Fig. 1; the complete portion of the left surface; paragraph 024] and a portion of the first major surface [e.g. portion of the lower surface (down); paragraph 024], the second outer electrode extends to cover a portion of the second end surface [e.g. Fig. 1; the complete portion of the right surface; paragraph 024] and a portion of the first major surface [e.g. portion of the lower surface (down); paragraph 024], and as viewed in plan in the width direction, the land portion is located in an upper half region of the multilayer body located opposite to the first major surface [e.g. the limitation only requires a single land portion, therefore Fig. 2 teaches a plurality of land portions, where at least the land portion of 18a-18c,18e-g comprises a land portion in the upper half region of the multilayer body].

Claim(s) 2, 3, 5, 10, 11, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozaki in view of Okimoto and further in view of US Pub. No. 2011/0267166; (hereinafter Matsushita).
Regarding claim 2, Onozaki fails to disclose wherein as viewed in plan in the stacking direction, the line width of the line portion is from about 30 µm to about 80 µm.
Matsushita teaches wherein as viewed in plan in the stacking direction, the line width of the line portion is from about 30 µm to about 80 µm [e.g. paragraph 052 recites “the conductor layers 20 on the positive side in the z-axis direction (e.g., the conductor layers 20a to 20d) and the conductor layers 20 on the negative side in the z-axis direction (e.g., the conductor layers 20e to 20h) were set to 50 µm in line width and 25 µm in thickness, and the distance between the conductor layers 20 on the positive side in the z-axis direction and the conductor layers 20 on the negative side in the z-axis direction was varied. When the distance was changed to 0.5 µm, 1.0 µm, 3.0 µm, 5.0 µm, 10 µm, and 15 µm”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Onozaki by wherein as viewed in plan in the stacking direction, the line width of the line portion is from about 30 µm to about 80 µm as taught by Matsushita in order of being able to provide reduce resistance of coils and prevent the occurrence of an edge effect, paragraph 010.
Further, It would have been an obvious matter of design choice to wherein as viewed in plan in the stacking direction, the line width of the line portion is from about 30 µm to about 80 µm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 3, Onozaki fails to disclose wherein as viewed in plan in the stacking direction, the line width of the line portion is from about 30 µm to about 60 µm.
Matsushita teaches wherein as viewed in plan in the stacking direction, the line width of the line portion is from about 30 µm to about 60 µm [e.g. paragraph 052 recites “the conductor layers 20 on the positive side in the z-axis direction (e.g., the conductor layers 20a to 20d) and the conductor layers 20 on the negative side in the z-axis direction (e.g., the conductor layers 20e to 20h) were set to 50 µm in line width and 25 µm in thickness, and the distance between the conductor layers 20 on the positive side in the z-axis direction and the conductor layers 20 on the negative side in the z-axis direction was varied. When the distance was changed to 0.5 . µm, 1.0 µm, 3.0 µm, 5.0 µm, 10 µm, and 15 µm”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Onozaki by wherein as viewed in plan in the stacking direction, the line width of the line portion is from about 30 µm to about 60 µm as taught by Matsushita in order of being able to provide reduce resistance of coils and prevent the occurrence of an edge effect, paragraph 010.
Further, It would have been an obvious matter of design choice to wherein as viewed in plan in the stacking direction, the line width of the line portion is from about 30 µm to about 60 µm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 5, claim 10 and claim 11, Onozaki fails to disclose wherein a distance between the coil conductors that are adjacent to each other in the stacking direction is from about 3 µm to about 10 µm.
Matsushita teaches wherein a distance between the coil conductors that are adjacent to each other in the stacking direction is from about 3 µm to about 10 µm [e.g. paragraph 052 recites “the conductor layers 20 on the positive side in the z-axis direction (e.g., the conductor layers 20a to 20d) and the conductor layers 20 on the negative side in the z-axis direction (e.g., the conductor layers 20e to 20h) were set to 50 µm in line width and 25 µm in thickness, and the distance between the conductor layers 20 on the positive side in the z-axis direction and the conductor layers 20 on the negative side in the z-axis direction was varied. When the distance was changed to 0.5 . µm, 1.0 µm, 3.0 µm, 5.0 µm, 10 µm, and 15 µm”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Onozaki by wherein a distance between the coil conductors that are adjacent to each other in the stacking direction is from about 3 µm to about 10 µm as taught by Matsushita in order of being able to provide reduce resistance of coils and prevent the occurrence of an edge effect, paragraph 010.
Further, It would have been an obvious matter of design choice to wherein a distance between the coil conductors that are adjacent to each other in the stacking direction is from about 3 µm to about 10 µm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 17, claim 18 and claim 20, Onozaki [e.g. Figs. 1- 3B] discloses wherein the first outer electrode [e.g. 14a] extends to cover a portion of the first end surface [e.g. Fig. 1; the complete portion of the left surface; paragraph 024] and a portion of the first major surface [e.g. portion of the lower surface (down); paragraph 024], the second outer electrode extends to cover a portion of the second end surface [e.g. Fig. 1; the complete portion of the right surface; paragraph 024] and a portion of the first major surface [e.g. portion of the lower surface (down); paragraph 024], and as viewed in plan in the width direction, the land portion is located in an upper half region of the multilayer body located opposite to the first major surface [e.g. the limitation only requires a single land portion, therefore Fig. 2 teaches a plurality of land portions, where at least the land portion of 18a-18c,18e-g comprises a land portion in the upper half region of the multilayer body].

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozaki in view of Okimoto, Matsushita and further in view of US Pub. No. 2002/0057174; (hereinafter Uchikoba).

Regarding claim 8 and claim 9, Onozaki fails to disclose wherein a number of the stacked coil conductors is from 40 to 60.
	Uchikoba [e.g. Fig. 3] teaches wherein a number of the stacked coil conductors is from 40 to 60 [e.g. paragraph 069 recites “The obtained multi-layer ferrite chip inductor array had the laminating number of 45 layers”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Onozaki by wherein a number of the stacked coil conductors is from 40 to 60 as taught by Uchikoba in order of being able to provide required inductance value.

	Further, It would have been an obvious matter of design choice to wherein a number of the stacked coil conductors is from 40 to 60, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The number of the coil conductor layers stacked may be determined in accordance with the required inductance (e.g. see paragraph 056 of US Pub. No. 2018/0005752).
	
Claim(s) 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozaki in view of Okimoto, Matsushita and further in view of US Patent No. 6,157,285; (hereinafter Tokuda).

Regarding claim 13, claim 14 and claim 16, Onozaki fails to disclose wherein a number of the stacked coil conductors that define one turn of the coil is two.
	Tokuda teaches wherein a number of the stacked coil conductors that define one turn of the coil is two [e.g. claim 3 recites “wherein each of said coil conductors has two arm portions defining a half turn of said coil”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Onozaki by wherein a number of the stacked coil conductors that define one turn of the coil is two as taught by Tokuda in order of being able to provide high mechanical strength without experiencing an increase in manufacturing cost or a deterioration in inductor efficiency.

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozaki in view of Uchikoba.

Regarding claim 4, Onozaki fails to disclose wherein a number of the stacked coil conductors is from 40 to 60.
	Uchikoba [e.g. Fig. 3] teaches wherein a number of the stacked coil conductors is from 40 to 60 [e.g. paragraph 069 recites “The obtained multi-layer ferrite chip inductor array had the laminating number of 45 layers”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Onozaki by wherein a number of the stacked coil conductors is from 40 to 60 as taught by Uchikoba in order of being able to provide required inductance value.
	Further, It would have been an obvious matter of design choice to wherein a number of the stacked coil conductors is from 40 to 60, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The number of the coil conductor layers stacked may be determined in accordance with the required inductance (e.g. see paragraph 056 of US Pub. No. 2018/0005752).

Regarding claim 19, Onozaki [e.g. Figs. 1- 3B] discloses wherein the first outer electrode [e.g. 14a] extends to cover a portion of the first end surface [e.g. Fig. 1; the complete portion of the left surface; paragraph 024] and a portion of the first major surface [e.g. portion of the lower surface (down); paragraph 024], the second outer electrode extends to cover a portion of the second end surface [e.g. Fig. 1; the complete portion of the right surface; paragraph 024] and a portion of the first major surface [e.g. portion of the lower surface (down); paragraph 024], and as viewed in plan in the width direction, the land portion is located in an upper half region of the multilayer body located opposite to the first major surface [e.g. the limitation only requires a single land portion, therefore Fig. 2 teaches a plurality of land portions, where at least the land portion of 18a-18c,18e-g comprises a land portion in the upper half region of the multilayer body].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozaki in view of Uchikoba and further in view of Matsushita.

Regarding claim 12, Onozaki fails to disclose wherein a distance between the coil conductors that are adjacent to each other in the stacking direction is from about 3 µm to about 10 µm.
Matsushita teaches wherein a distance between the coil conductors that are adjacent to each other in the stacking direction is from about 3 µm to about 10 µm [e.g. paragraph 052 recites “the conductor layers 20 on the positive side in the z-axis direction (e.g., the conductor layers 20a to 20d) and the conductor layers 20 on the negative side in the z-axis direction (e.g., the conductor layers 20e to 20h) were set to 50 µm in line width and 25 µm in thickness, and the distance between the conductor layers 20 on the positive side in the z-axis direction and the conductor layers 20 on the negative side in the z-axis direction was varied. When the distance was changed to 0.5 . µm, 1.0 µm, 3.0 µm, 5.0 µm, 10 µm, and 15 µm”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Onozaki by wherein a distance between the coil conductors that are adjacent to each other in the stacking direction is from about 3 µm to about 10 µm as taught by Matsushita in order of being able to provide reduce resistance of coils and prevent the occurrence of an edge effect, paragraph 010.
Further, It would have been an obvious matter of design choice to wherein a distance between the coil conductors that are adjacent to each other in the stacking direction is from about 3 µm to about 10 µm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozaki in view of Uchikoba and further in view of Tokuda.

Regarding claim 15, Onozaki fails to disclose wherein a number of the stacked coil conductors that define one turn of the coil is two.
	Tokuda teaches wherein a number of the stacked coil conductors that define one turn of the coil is two [e.g. claim 3 recites “wherein each of said coil conductors has two arm portions defining a half turn of said coil”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Onozaki by wherein a number of the stacked coil conductors that define one turn of the coil is two as taught by Tokuda in order of being able to provide high mechanical strength without experiencing an increase in manufacturing cost or a deterioration in inductor efficiency.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozaki in view of Tokuda.

Regarding claim 6, Onozaki fails to disclose wherein a number of the stacked coil conductors that define one turn of the coil is two.
	Tokuda teaches wherein a number of the stacked coil conductors that define one turn of the coil is two [e.g. claim 3 recites “wherein each of said coil conductors has two arm portions defining a half turn of said coil”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Onozaki by wherein a number of the stacked coil conductors that define one turn of the coil is two as taught by Tokuda in order of being able to provide high mechanical strength without experiencing an increase in manufacturing cost or a deterioration in inductor efficiency.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
Applicant(s) argue(s) in page 8 with respect to rejection of claims 1 – 20 under 35 USC 112(b).
“Applicant notes that the term “about” is recited throughout the specification, and a person of skill in the relevant art would readily understand the meaning of the term in the context of the claims. In fact, Okimoto also uses the term “about” when discussing various measurements. See, for example, paragraph [0075] of Okimoto.”

In response, the examiner submits that a person of ordinary skills in the art would not understand exactly the metes and bounds of the claimed invention, because the claims nor the specifications define the range of the scope of the term “about”. Further, the argument that Okimoto “also uses the term “about” is not persuasive since Okimoto does not use the term “about” in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838